Citation Nr: 0416070	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-21 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision in which 
the RO granted service connection and assigned an initial 30 
percent evaluation for PTSD, effective October 30, 2002.  The 
veteran filed a notice of disagreement (NOD) in May 2003, and 
a statement of the case (SOC) was issued in June 2003.  The 
veteran filed a substantive appeal in July 2003.

In October 2003, less than 90 days after the RO's August 25, 
2003 notification that the RO had certified the appeal to the 
Board, the veteran filed additional evidence directly with 
the Board.  The evidence consisted of a statement from the 
veteran, and VA outpatient treatment records dated from July 
2003 to September 2003.  The Board accepts this evidence for 
inclusion in the record.  See 38 C.F.R. § 20.1304(a) (2003).  

In December 2003, the veteran also submitted to the Board VA 
outpatient treatment records dated that same month.  Later, 
in February 2004, the veteran submitted to the Board a 
statement providing updated information regarding his 
psychiatric treatment, and, in May 2004, copies of VA 
outpatient treatment records dated in May 2004.  The Board 
also accepts this evidence for inclusion in the record.  See 
38 C.F.R. 20.1304(b) (2003).  

As the claim on appeal involves a request for a higher 
initial evaluation following the grant of service connection, 
the Board has recharacterized the issue on appeal in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disability).  

As a final preliminary matter, the Board notes that, in 
correspondence filed with the Board in December 2003, the 
veteran raised the issue of an evaluation in excess of 30 
percent for arthrotomy of the left knee.  In its August 2002 
rating decision, the RO had granted a 30 percent evaluation 
for service-connected arthrotomy of the left knee, effective 
September 25, 2001.  The veteran filed a NOD in May 2003, on 
the same document on which he had expressed disagreement with 
his initial evaluation for PTSD.  The RO's June 2003 SOC 
included the issue of an increased evaluation for arthrotomy 
of the left knee, as well as the issue of the veteran's 
initial evaluation for PTSD.  On the veteran's July 2003 
substantive appeal, however, the veteran indicated that he 
was only appealing the issue of his initial evaluation for 
PTSD.  Accordingly, the matter of an evaluation in excess of 
30 percent for arthrotomy of the left knee is referred to the 
RO for appropriate action.    

The Board's decision granting an initial 50 percent 
evaluation for PTSD, from October 30, 2002, is set forth 
below.  The question of the veteran's entitlement to an 
evaluation for PTSD in excess of 50 percent is addressed in 
the remand following the decision; this matter is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.  


FINDING OF FACT

On VA examination in March 2003, conducted approximately five 
months after the October 30, 2002 effective date of the grant 
of service connection, the veteran's PTSD was manifested, 
primarily, by a constricted affect, panic disorder with 
agoraphobia, mild to moderate impairment of short-term 
memory, problems with concentration, anxious, irritable, and 
dysphoric mood, limited insight, sleep disturbances, 
intrusive recollections of his service in Vietnam, a history 
of interpersonal conflict and social isolation, and 
impairment in social adaptability and interactions with 
others, including with respect to maintaining employment and 
carrying out job related duties. 





CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for an initial 50 percent evaluation for PTSD, from October 
30, 2002, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim on appeal to the extent decided herein 
(granting, on the evidence currently of record, an initial 
50 percent evaluation for PTSD) have been accomplished.   

II.	Background

The veteran served on active duty in the Army from February 
1967 to February 1970.     
The veteran filed a claim for service connection for PTSD in 
October 2002. 

Psychiatric treatment records from the Columbia VAMC and the 
Orangeburg CBOC dated from July 2002 to January 2003, 
document the veteran's ongoing symptoms of constricted 
affect, panic disorder with agoraphobia, anxious and 
irritable mood, anhedonia, limited insight, history of 
interpersonal conflict and social isolation, sleep 
disturbances, and some flashbacks.  Also noted was the 
veteran's intact judgment, good speech with normal rate and 
volume, and lack of perceptual disturbances.  A VA 
psychiatrist provided assessments on numerous occasions 
during this time period of chronic PTSD, and assigned a 
Global Functioning Assessment (GAF) of 55, with one exception 
on which the assigned GAF score was a 50.      

In a January 2003 rating decision, the RO denied the 
veteran's claim for a special monthly pension.  The veteran 
had previously filed this claim on the basis of his then non-
service connected PTSD and agoraphobia, and of various 
unrelated physical disabilities.  

On VA examination in March 2003, the veteran reported 
experiencing communication problems with family members, and 
that he does not currently have any close friends, but that 
he does have a number of casual friends.  He also reported 
that he retired in 2001 from his employment as an electrician 
because of physical health problems.  On mental status 
examination, the veteran demonstrated a constricted affect, 
mild to moderate impairment of short-term memory, problems 
with concentration, dysphoric mood, and limited insight.  The 
examiner further noted that the veteran overall experienced 
moderate symptoms associated with PTSD, including anger that 
was difficult to control, social isolation and emotional 
detachment from others, intrusive thoughts about his service 
in Vietnam that were triggered by outside events and 
interactions, sleep problems, impairment in social 
adaptability and interactions with others, and moderate 
impairment in the ability to maintain employment and carry 
out job related duties.  It was also noted that veteran was 
alert, oriented and attentive, his speech was at a regular 
rate and rhythm, his though process was logical and coherent, 
there was no evidence of psychomotor agitation or 
retardation, and there was no evidence of delusions or 
hallucinations.  The examiner provided a diagnosis of PTSD, 
along with alcohol dependence in remission and panic disorder 
with agoraphobia by history, and further assigned a GAF score 
of 55.   

In April 2003, the RO granted service connection and assigned 
an initial 30 percent evaluation for PTSD, effective October 
30, 2002.

In the veteran's May 2003 NOD, he contended that the March 
2003 examination was inadequate in that the examiner had not 
provided him with a complete opportunity to explain the 
severity of his illness.

The veteran filed a substantive appeal in July 2003, in which 
the veteran discussed his current symptoms and also noted 
that a physician had recently prescribed diazepam for him.   

Additional records of the veteran's psychiatric treatment 
from the Columbia VAMC and the Orangeburg CBOC from August 
2003 to September 2003, and from December 2003 and May 2004, 
document that the veteran continued to experience symptoms 
similar to those noted on earlier VA outpatient records, 
however, the veteran's treating psychiatrist now indicated an 
assessment of severe PTSD.  The GAFs assigned for these time 
periods consisted of a score of 40 for August 2003, and 
scores of 45 for September 2003 and December 2003.  No GAF 
was assigned in the treatment record dated May 2004.

In a February 2004 statement submitted to the Board, the 
veteran specified that his treating psychiatrist at VA had 
recently prescribed for him lorazepam for his panic attacks, 
and that use of this medication entailed side effects that 
limited his ability for extended periods of time to drive a 
motor vehicle, or operate heavy machinery. 

III.	Analysis

The veteran contends that his service-connected PTSD is more 
severe than the current rating, assigned following the 
initial grant of service connection in the rating action on 
appeal, indicates.  
Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155;    
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126. 

The veteran's PTSD is rated as 30 percent disabling under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
that code, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or 
own name.  Id.

After careful review of the record in light of the above-
cited criteria, and affording the veteran the benefit of the 
doubt (see 38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b)) the 
Board finds that, since the effective date of the grant of 
service connection, the extent of the veteran's psychiatric 
impairment has been consistent with the criteria for the 50 
percent rating-that is, his symptoms are indicative of 
occupational and social impairment with reduced reliability 
and productivity.  

The Board notes that the March 2003 examination, conducted 
less than five months following the October 30, 2002 
effective date of the grant of service connection, is the 
first detailed assessment of the veteran's psychiatric 
symptomatology and overall condition.  At that time, the 
veteran's PTSD was manifested primarily by a constricted 
affect, mild to moderate impairment of short-term memory, 
problems with concentration, partial insight, sleep 
disturbances, anxiety and irritability, dysphoric mood, 
frequent episodes of anger, intrusive thoughts about his 
service in Vietnam, social isolation, and emotional 
detachment from others.  The examiner further noted that the 
veteran had impairment in social adaptability and 
interactions with others, and moderate impairment in the 
ability to maintain employment and carry out job related 
duties; the examiner diagnosed PTSD, as well as panic 
disorder with agoraphobia by history.  Subsequent VA 
outpatient treatment records document a continuation in the 
veteran's symptomatology.  

The Board notes that as there is no clear medical indication 
that the symptoms and effects of PTSD can be distinguished 
from those attributable to any panic disorder and/or 
agoraphobia, the benefit-of-the-doubt doctrine dictates all 
psychiatric symptoms be attributed to the veteran's PTSD.  
See Mittleider v. West, 11 Vet. App. 181 (1998); 38 U.S.C.A. 
§ 3.102.  The Board finds that, overall, the veteran's 
symptoms suggest occupational and social impairment with 
reduced reliability and productivity.  Moreover, as there is 
no comprehensive evidence prior to the March 2003 examination 
upon which to fully evaluate the veteran's disability, it is 
possible that the veteran experienced the same level of 
impairment since the October 30, 2002 effective date of the 
grant of service connection.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  

The Board notes that outpatient treatment record between July 
2002 and January 2003, and the report of examination in March 
2003, reference a GAF of 55 (which, per the  4th edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), is 
indicative of moderate symptoms (i.e., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers); 
these symptoms are suggestive of disability contemplated by 
the initial 30 percent rating the RO assigned in this case.  
However, the Board points out that a GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  
As indicated above, in this case, the actual symptoms 
reported and/or shown are suggestive of the level of 
impairment contemplated in the next higher, 50 percent, 
evaluation for psychiatric disability.  

In view of the foregoing, and with resolution of all 
reasonable doubt in the veteran's favor on the questions of 
both the severity of the veteran's psychiatric disability, 
and the date of the upon which the veteran became so 
impaired, the Board finds that, since the October 30, 2002 
effective date of the grant of service connection, the 
veteran's PTSD has met the criteria for an initial 50 percent 
evaluation.  


ORDER

An initial 50 percent evaluation for service-connected PTSD, 
from October 30, 2002, is granted.



REMAND

Although the Board has awarded an initial 50 percent rating 
herein, the veteran has not specifically limited his appeal 
to a request for an initial 50 percent evaluation.  Moreover, 
as a higher evaluation is available for this disability, and 
the veteran is presumed to seek the maximum available 
benefit, a claim for a higher rating remains viable on 
appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Board also finds that specific 
development of the claim for higher evaluation is warranted.  

Initially, the Board notes that the record includes evidence 
that the veteran's PTSD may have increased in severity since 
the March 2003 examination.  In August 2003, the veteran's 
treating psychiatrist at the Columbia VAMC and the Orangeburg 
CBOC assigned a GAF of 40, and in September 2003 and December 
2003, that physician assigned a GAF of 45.  According to the 
DSM-IV, a GAF score between 31 and 40 suggests that 
psychiatric disability is manifested by some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A GAF 
score of 41 to 50 suggests that psychiatric disability is 
manifested by serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  These 
GAFs suggest a greater degree of impairment than reflected in 
March 2003. 

Hence, further VA examination, with specific findings 
responsive to the applicable rating criteria, is needed to 
fully and fairly evaluate the claim for a higher evaluation 
at any point since the effective date of the grant of service 
connection. See 38 U.S.C.A. § 5103A.  The veteran is hereby 
notified that failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2003).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain any outstanding records in connection 
with Social Security Administration (SSA) benefits that the 
veteran may be receiving.  The veteran during the March 2003 
VA examination reported that he was currently in the process 
of applying for SSA disability benefits.  When VA is put on 
notice of the existence of SSA records, as here, VA must seek 
to obtain those records before proceeding with the appeal.  
See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  As such, all relevant 
SSA records (to include the decision and all supporting 
medical records) should be obtained and associated with the 
claims file.  In requesting SSA records, the RO must follow 
the procedures of 38 C.F.R. § 3.159(c) (2003) as regards 
requests for records from Federal facilities.

It is also imperative that the RO obtain and associate with 
the claims file all outstanding VA medical records.  The 
claims file currently includes records from the Columbia VAMC 
and the Orangeburg CBOC dated from July 2002 to January 2003, 
from August 2003 to September 2003, and from December 2003 
and May 2004.  The Board notes also that there may be further 
VA treatment records available dated from 2003 and 2004, in 
addition to those already submitted by the veteran.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Columbia VAMC 
and the Orangeburg CBOC since January 2003, following the 
procedures prescribed in 38 C.F.R. § 3.159(c)(2) (2003) as 
regards requesting records from Federal facilities.  

Finally, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); see also Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(b)(3)) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period).  
After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with. Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the matter remaining on appeal.  In 
adjudicating the claim for a rating for PTSD in excess of 50 
percent, the RO must document its consideration of "staged 
rating" (assignment of separate ratings for different time 
periods of time based on the facts found) pursuant to 
Fenderson, cited to above.  Furthermore, the supplemental SOC 
(SSOC) that explains the basis for the RO's determinations 
must include citation and discussion of the pertinent legal 
authority implementing the VCAA-i.e., 38 C.F.R. §§  3.102 
and 3.159 (2003) (not cited to in the June 2003 SOC).  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the SSA the 
records pertinent to any claim filed by 
the veteran for SSA disability benefits 
as well as the medical records relied 
upon concerning that claim.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2003) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file. 

2.	The RO should obtain from the Columbia 
VAMC and the Orangeburg CBOC all 
outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's PTSD since January 2003.  The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) (2003) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

3.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claim within the one-year 
period).    

4.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

5.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA psychiatric examination for evaluation 
of his PTSD.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail. 

Regarding the latter, the examiner should 
specifically render findings with respect 
to the existence and extent  (or 
frequency, as appropriate) of:  memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score 
representing the level of impairment due 
to the veteran's PTSD, and an explanation 
of what the score means.  

In providing an assessment of the 
severity of the veteran's PTSD, the 
examiner should specifically address 
whether there has been an increase in the 
severity of the veteran's PTSD since 
March 2003, and, if so, the approximate 
date that such increase in severity 
occurred.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

6.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

7.	To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.	The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

9.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should address whether an evaluation 
for PTSD in excess of 50 percent is 
warranted at any stage since the 
effective date of the grant of service 
connection.  The RO must specifically 
document its consideration of "staged 
rating," pursuant to the Fenderson 
decision (cited to above)

10.	  Unless the claim is granted to the 
veteran's satisfaction, the RO must 
furnish to the veteran and his 
representative an appropriate SSOC (to 
include citation to 38 C.F.R. §§ 3.102 
and 3.159 (2003), and clear reasons and 
bases for its determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



